
	

114 HR 108 IH: To amend title 5, United States Code, to provide for the termination of further retirement coverage of Members of Congress, except for the right to participate in the Thrift Savings Plan, and for other purposes.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 108
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide for the termination of further retirement coverage
			 of Members of Congress, except for the right to participate in the Thrift
			 Savings Plan, and for other purposes.
	
	
		1.Amendments relating to the Civil Service Retirement System
			(a)In generalSubchapter III of chapter 83 of title 5, United States Code, is amended by inserting after section
			 8335 the following:
				
					8335a.Termination of further retirement coverage of Members of Congress 
						(a)In generalNotwithstanding any other provision of this subchapter, effective as of the first day of the first
			 Congress beginning after the date of the enactment of this section—
							(1)a Member shall not be subject to this subchapter for any further period of time; and
							(2)no further Government contributions or deductions from basic pay may be made with respect to such
			 Member for deposit in the Treasury of the United States to the credit of
			 the Fund.
							(b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right,
			 entitlement, or benefit under this subchapter with respect to any Member
			 covering any period prior to the first day referred to in subsection (a).
						(c)Right To participate in Thrift Savings Plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift
			 Savings Plan in accordance with otherwise applicable provisions of law.
						(d)RegulationsAny regulations necessary to carry out this section may—
							(1)be prescribed by the Director of the Office of Personnel Management, except with respect to matters
			 under paragraph (2); and
							(2)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive
			 Director (as defined by section 8401(13)).. 
			(b)Clerical amendmentThe table of sections of chapter 83 of title 5, United States Code, is amended by inserting after
			 the item relating to section 8335 the following:
				
					
						8335a. Termination of further retirement coverage of Members of Congress.. 
			2.Amendments relating to the Federal Employees’ Retirement System
			(a)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by inserting after section
			 8425 the following:
				
					8425a.Termination of further retirement coverage of Members of Congress
						(a)In generalNotwithstanding any other provision of this chapter, effective as of the first day of the first
			 Congress beginning after the date of the enactment of this section—
							(1)in the case of an individual who first becomes a Member before such first day—
								(A)such Member shall not be subject to this chapter for any further period of time after such first
			 day or, if later, the date on which such Member completes at least 5 years
			 of Member service; and
								(B)no further Government contributions or deductions from basic pay may be made with respect to such
			 Member, for deposit in the Treasury of the United States to the credit of
			 the Fund, after such Member ceases to be subject to this chapter; and
								(2)in the case of an individual who first becomes a Member on or after such first day—
								(A)such Member shall not be subject to this chapter; and
								(B)no Government contributions or deductions from basic pay may be made with respect to such Member
			 for deposit in the Treasury of the United States to the credit of the
			 Civil Service Retirement and Disability Fund.
								(b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right,
			 entitlement, or benefit under this chapter with respect to any Member
			 covering any period prior to the first day referred to in subsection (a).
						(c)Right To participate in Thrift Savings Plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift
			 Savings Plan in accordance with otherwise applicable provisions of law.
						(d)RegulationsAny regulations necessary to carry out this section may—
							(1)be prescribed by the Director of the Office of Personnel Management, except with respect to matters
			 under paragraph (2); and
							(2)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive
			 Director (as defined by section 8401(13)).. 
			(b)Clerical amendmentThe table of sections of chapter 84 of title 5, United States Code, is amended by inserting after
			 the item relating to section 8425 the following:
				
					
						8425a. Termination of further retirement coverage of Members of Congress.. 
			
